UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2013 ATMI, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16239 06-1481060 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7 Commerce Drive, Danbury, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 794-1100 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On July 24, 2013, ATMI, Inc. (the “Company”) issued a press release announcing its financial results for the second quarter of 2013. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. On July 24, 2013 at approximately 11:00 a.m. Eastern time, the Company will hold a conference call to discuss its financial results for the second quarter of 2013.The slide presentation being distributed by the Company in connection with the conference call is attached hereto as Exhibit 99.2. The information contained in this Item 2.02 of this Current Report on Form 8-K, including Exhibits 99.1 and 99.2 attached hereto, is furnished and shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, and shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits - Press release dated July 24, 2013 issued by ATMI, Inc. Presentation by ATMI, Inc. on July 24, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATMI, Inc. (Registrant) July 24, 2013 /s/ TIMOTHY C. CARLSON (Date) Timothy C. Carlson Executive Vice President, Chief Financial Officer and Treasurer Exhibit Index Press release dated July 24, 2013 issued by ATMI, Inc. Presentation by ATMI, Inc. on July 24, 2013
